Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 22-24 and 39-67 are pending. Claims 22 and 59 have been amended. Claims 22-24, 39-44 and 59-60 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I. Claims 45-58 and 61-67 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step”, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation is: means for applying a pressure differential in claims 22-24, 39-44 and 59-60.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


This rejection has been modified.
Claims 22-24, 39-44 and 59-60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yu et al. (US 2010/0285596), as evidenced by Wikipedia (downloaded on 2/4/2021 from URL:< https://en.wikipedia.org/wiki/Diammonium_phosphate>).
Yu et al. teach a method for selectively isolating a functionalized macromolecule from a sample, the method comprising the steps of: a) loading a sample containing a functionalized macromolecule onto a solid phase extraction (SPE) device comprising a packed alumina Sorbent under conditions such that the functionalized macromolecule is selectively adsorbed onto the alumina Sorbent; and b) eluting the adsorbed functionalized macromolecule from the alumina sorbent, thereby selectively isolating the functionalized macromolecule from the sample (claim 1), wherein the functionalized macromolecule is selected from the group consisting of a peptide, a polypeptide, a protein, a phosphopeptide, an oligonucleotide and a phospholipid (claim 6).

With respect to the limitation “wherein the immiscible liquid is capable of forming a liquid seal at a first end of the porous solid phase”, it is noted that such property is inherent to the immiscible liquid. Yu et al. teach that the basic mobile phase solution is selected from ammonium hydroxide solution, trimethylamine, or diammonium phosphate (para [0071]), and also teach that the analyte (i.e. a protein or an oligonucleotide) is dissolved in a solvent in which the analyte is soluble, wherein, the solvent is selected from acetonitrile, acetone, ethanol, methanol, 2-propanol, ether, tetrahydrofuran, 1.4-dioxane, benzene, toluene, cumene, methylene chloride, trichloromethane, carbon tetrachloride, N,N-dimethylformamide, N N-dimethylacetamide, N-methylpyrrolidin-2-one, and dimethylsulfoxide (paras [0069], [0150]), and further teach that the desorption solvent may be different miscibility than the sorption solvent (para [0154]). 
As evidenced by Wikipedia, diammonium phosphate is insoluble in alcohol and acetone (page 1). Therefore, the two liquids are immiscible. Moreover, the immiscible liquid would necessarily form a liquid seal at a first end of the porous solid phase.
Yu et al. also teach that the sample solution containing the analyte is introduced into a pump (e.g. syringe, a pressurized container, etc.), wherein the pump is able to pump air, thus allowing for liquid to be blown out of the packed bed extraction column (paras [0121]-[0122]). Thus, reading on the limitation “applying a pressure differential .

Response to Arguments
Applicant’s arguments filed on 1/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Yu et al. teach that the basic mobile phase solution is selected from ammonium hydroxide solution, trimethylamine, or diammonium phosphate, which are hydrophilic and miscible with water.
Applicant’s arguments are not persuasive because, as discussed above, Yu et al. teach that the analyte (i.e. a protein or an oligonucleotide) is dissolved in a solvent in which the analyte is soluble, wherein, the solvent is selected from acetonitrile, acetone, ethanol, methanol, 2-propanol, ether, tetrahydrofuran, 1.4-dioxane, benzene, toluene, cumene, methylene chloride, trichloromethane, carbon tetrachloride, N,N-dimethylformamide, N N-dimethylacetamide, N-methylpyrrolidin-2-one, and dimethylsulfoxide, and further teach that the desorption solvent may be different miscibility than the sorption solvent (para [0154]). 
As evidenced by Wikipedia, diammonium phosphate is insoluble in alcohol and acetone (page 1). Therefore, the two liquids are immiscible. 
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 22-24, 39, 44 and 59-60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Supelco (Guide to Solid Phase Extraction, 1998).
With respect to claims 22 and 59, Supelco teaches that solid phase extraction (SPE) is an increasingly useful sample preparation technique (page 1, 1st para).
Supelco further teaches that SPE is used most often to prepare liquid samples and extract semivolatile or nonvolatile analytes, but also can be used with solids that are pre-extracted into solvents (page 1, 2nd para). 
Supelco also teaches that “[R]etention of an analyte under normal phase conditions is primarily due to interactions between polar functional groups of the analyte and polar groups on the sorbent surface. These include hydrogen bonding, pi-pi interactions, dipole-dipole interactions, and dipole-induced dipole interactions, among others. A compound adsorbed by these mechanisms is eluted by passing a solvent that disrupts the binding mechanism - usually a solvent that is more polar than the sample’s original matrix” (page 3, right column, 5th para). 
Supelco additionally teaches that the sample solution [is passed] through the extraction device, using either vacuum or positive pressure (page 8, 1st column, 5th para).
Supelco further teaches an apparatus for performing SPE wherein the solid phase is porous, and wherein the negative or positive pressure is the pressure differential that drives the extraction (figure on page 5).
With respect to the limitation “forming a liquid seal”, Supelco teaches conditioning of the SPE tube, which comprises rinsing the tube with liquid solvent (Fig. Step 2 on page 7, depicted below). This would necessarily produce a liquid seal. 

    PNG
    media_image1.png
    472
    445
    media_image1.png
    Greyscale


	With respect to claims 23, 44 and 60, Supelco teaches that positive pressure is produced by a syringe (page 10, 1st column, 1st para; Fig. B) or a pump (page 11, 1st column, 1st para; Fig. G). Either method would provide for increasing air pressure at the first end of the porous solid phase.
With respect to claim 24, Supelco teaches the solvent is hexane which is hydrophobic and immiscible in water (Table A on page 8). Given the finite number of solvents commonly used in SPE (i.e. 14), one of ordinary skill in the art would have at once visage using hexane.
With respect to claim 39, Supelco teaches the immiscible liquid moves through the solid phase (figure on page 5).

Response to Arguments
Applicant’s arguments filed on 1/27/2021 have been fully considered but they are not persuasive.

Applicant’s arguments are not persuasive because the teachings of Supelco are not limited to the Examples.
Supelco clearly teaches that the solvent is hexane, which is hydrophobic and immiscible in water (Table A on page 8). Given the finite number of solvents commonly used in SPE (i.e. 14), one of ordinary skill in the art would have at once visage using hexane.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 22-24, 39-44 and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Supelco (Guide to Solid Phase Extraction, 1998) in view of Chua et al. (WO 2010/015835), as evidenced by Telepchak et al. (Silica-Based Solid Phase Extraction, downloaded on 7/17/2020 fro URL:< https://link.springer.com/content/pdf/10.1007%2F978-1-59259-292-0_2.pdf).
The teachings of Supelco with respect to claims 22-24, 39, 44 and 59-60 have been discussed above.
	Supelco does not teach that the solid phase has affinity for nucleic acids.
With respect to claims 40 and 43, Chua et al. teach a method for isolating a nucleic acid comprising: binding the nucleic acid to a solid phase at a first pH in the presence of a binding buffer, washing the bound nucleic acid with a wash solution, and eluting the nucleic acid from the solid phase at a second pH which is higher than the first pH, wherein the wash solution comprises a buffer with a buffering range that encompasses a pH that is higher than the first pH, and the wash solution is at a pH that is within a buffering range of the binding buffer but lower than the buffering range of the buffer of the wash solution (claim 1; Abstract). 
Chua et al. further teach that examples of solid phases that may be used in accordance with the invention include solid phases that comprise inorganic oxides, such as silica or glass (page 6, lines 17-18).
Chua et al. also teach that the solid phase may be in any suitable form, for example comprising a membrane, gel, or particles Silica membrane or gel, and magnetic silica particles are preferred examples (page 6, lines 21-23).
rd para), and that the silica used for SPE extraction columns is essentially porous and noncrystalline (page 41, 5th para).
It would have been obvious to one of skill in the art at the time of the invention to modify the teachings of Supelco with Chua in order to use SPE for the purification of nucleic acids. A particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known method with predictable results.

With respect to claim 41, Supelco teaches the use LC-alumina as the solid phase in normal phase SPE (page 3, right column, 5th para) which is comprised of an aluminum oxide (i.e. an inorganic oxide) (page 4, left column, 4th para).
With respect to claim 42, Supelco teaches the use of a silica-based solid phase in reversed phase SPE (Table on page 2).

Response to Arguments
Applicant’s arguments filed on 1/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Chua et al. do not remedy the deficiencies of Supelco.
Applicant’s alleged deficiencies of Supelco have been discussed above.
For the reasons stated above the rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658